Citation Nr: 0828856	
Decision Date: 08/25/08    Archive Date: 09/02/08

DOCKET NO.  04-24 570	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, 
South Carolina


THE ISSUES

1.  Entitlement to the residuals of a cervical spine injury, 
secondary to a service connected bilateral knee disability. 

2.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for a left foot disability. 

3.  Entitlement to compensation under the provisions of 
38 U.S.C.A. § 1151 for the residuals of epideymo-orchitis and 
hypospadias, status post surgical repair.

4.  Entitlement to special monthly compensation for loss of 
use of a creative organ.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.



WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. L. Prichard, Counsel


INTRODUCTION

The veteran had active service from December 1980 to December 
1983.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of rating decisions of the Columbia, South 
Carolina, regional office (RO) of the Department of Veterans 
Affairs (VA).  It was previously before the Board in May 
2006, but was remanded for additional development.  The case 
has now been returned to the Board for further review.  

At the request of the veteran and his representative, the 
appeal is again REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, D.C.  VA will notify the veteran 
if further action is required.


REMAND

In June 2008 the veteran, through his representative, 
requested a personal hearing before a Veterans Law Judge at 
the RO.  






Accordingly, the case is REMANDED for the following action:

The veteran should be afforded the 
opportunity for a personal hearing before 
a Veterans Law Judge to be conducted at 
the RO.  

The veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).




